Citation Nr: 0008946	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for ASHD (arteriosclerotic 
heart disease).

Entitlement to service connection for COPD (chronic 
obstructive pulmonary disease).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1945 to July 1946 
in the United States Navy, and service from October 1949 to 
January 1953 and from April 1953 to October 1954 in the U.S. 
Army.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision that denied service 
connection for ASHD and COPD.



FINDINGS OF FACT

1.  The veteran did not have full-body exposure to a vesicant 
agent, including nitrogen or sulfur mustard or Lewisite, 
while in service.

2.  Service connection is in effect for residuals of right 
indirect inguinal hernia, rated zero percent; and external 
hemorrhoids, rated zero percent.

3.  The veteran has not submitted competent (medical) 
evidence linking his ASHD, first found many years after 
service, to an incident of service or to a service-connected 
disability.

4.  COPD was not present in service or for many years later, 
and it is not related to an incident of service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for ASHD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  COPD was not incurred in or aggravated by active service, 
and it is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for ASHD and COPD; that is, evidence 
which shows that his claims are plausible, meritorious on 
their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such claims, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the 
claims.  Murphy at 81.  "The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Exposure to specified vesicant agents during active service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2) Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
service together with the subsequent 
development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen 
mustard during active service together 
with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. 
§ 3.316 (1998); Veterans Benefits 
Administration Circular 21-91-7, Revised 
September 17, 1992.

With regard to the claim for service connection for ASHD, 
service medical records show that the veteran had a non-
disabling functional heart murmur at time of his medical 
examination for entry into service in October 1945.  These 
records do not show treatment for a heart condition, and his 
blood pressure was 110/70 at the time of his medical 
examination for separation from service in October 1954.

The veteran maintains that he was exposed to mustard gas 
while in Okinawa, Japan, in 1950, but service documents and a 
December 1996 letter from the Department of the Army, 
Chemical and Biological Defense Command, do not show that the 
veteran was exposed to a vesicant agent, including nitrogen, 
sulfur mustard or Lewisite, while in service.  Nor is there 
any objective evidence in the record to corroborate the 
veteran's statements of exposure to mustard gas in service.  
In correspondence received in 1999, the veteran states that a 
comrade in service called the veteran and other members of 
his unit "leopard men" because of spots on their skin, but 
this evidence is not sufficient to demonstrate the veteran's 
exposure to mustard gas in service.  Under the circumstances, 
the Board finds that the veteran's statements with regard to 
exposure to mustard gas in service are not credible, and that 
he did not receive full-body exposure to a vesicant agent, 
including nitrogen, sulfur mustard or Lewisite, while in 
service.

A review of the record shows that service connection is in 
effect for residuals of right indirect inguinal hernia, rated 
zero percent; and external hemorrhoids, rated zero percent.

The post-service medical records do not show the presence of 
ASHD until many years after service, and the medical records 
do not link this disease to an incident of service or to a 
service-connected disability.  A claim for service connection 
of a disability is not well grounded where there is no 
medical evidence linking the claimed disability to an 
incident of service or to a service-connected disability.  
Caluza, 7 Vet. App. 498.  Nor is ASHD a medical condition 
listed under the provisions of 38 U.S.C.A. § 3.316 that may 
be granted service connection on a presumptive basis if found 
at anytime after service when the veteran had full-body 
exposure to a specified vesicant agent.

The lay statements and testimony from the veteran and his 
wife to the effect that the veteran's ASHD is due to exposure 
to mustard gas in service is not sufficient to support a 
claim for service-connection of a disability based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Hence, the Board finds that there is no competent (medical) 
evidence linking the veteran's ASHD, first found long after 
service, to an incident of service or to a service connected 
disability.  Therefore, the claim for service connection for 
this disease is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for ASHD on the merits and finds no prejudice to 
the veteran in appellate denial of this claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

With regard to the claim for service connection for COPD, 
this disease is listed as a condition that may be service 
connected on a presumptive basis, if demonstrated at anytime 
after service, based on full-body exposure to nitrogen or 
sulfur mustard or Lewisite while in service.  Participants in 
mustard gas tests in service were instructed not to discuss 
their involvement, and medical records associated with the 
tests are generally unavailable.  57 Fed. Reg. 33876 (1992).  
Under the circumstances of this claim, the veteran's 
statements of exposure to mustard gas while in service are 
accepted as true only for the purposes of making the claim 
well grounded .  Pearlman v. West, 11 Vet. App. 443 (1998).

Service medical records do not show the presence of COPD.  
The post-service medical records do not show the presence of 
COPD until many years after service and the medical evidence 
does not link this condition to an incident of service or to 
a service-connected disability.  While the veteran's 
statements are accepted as true for the purpose of making the 
claim for service connection for COPD well grounded, these 
statements, including the testimony of the veteran and his 
wife, are not sufficient to prove that the veteran actually 
was exposed to a specified vesicant while in service or to 
medically support a claim for service connection for a 
disability.  The veteran's testimony shows that he only 
suspects he was exposed to mustard gas, and does not recall 
actually being exposed to any gas.  Rather, his suspicions 
are based on the appearance of multiple white spots on his 
skin and that of several of his fellow servicemen.  As noted 
above, in the absence of objective evidence to confirm the 
veteran's statements of exposure to mustard gas in service, 
the Board finds that he did not receive full-body exposure to 
a vesicant agent during service.  Therefore, service 
connection for COPD is not warranted on a presumptive basis 
under the provisions of 38 C.F.R. § 3.316.

In this case, the evidence does not demonstrate the presence 
of COPD in service or until many years later, and there is no 
credible evidence linking this condition to an incident of 
service or to a service-connected disability.  The 
preponderance of the evidence is against the claim for 
service connection for COPD, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The claim for service connection for ASHD is denied as not 
well grounded.

Service connection for COPD is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

